-


    \.        (
                                        OFFICE          OF THE ,AnORNEY     GENERAL   OF -fEXAS
;   i    :.                                                        AUSTIN
;. - <            GROVERSELLERS
$~  q’
:. ;, .~          ClfKmNEY  GENBRAL




*                   . .,
.;. Y
1 .’                .,
                     'Hon.John Lcohy, Director
                     Cotton Researc!iComaittee
g        _I.            College               .S’tation,   Texas    .
 i.
It’                     ibar          Sir:                         i. 2
 * .
1                   : -            ‘. :y .,
; *_.-
f
i..               ..~
i
                                                                                   r recent camflunica~tion
                                                                                                         to   r
                        this dtgartmenl;
                                       reads as P
                                                                                    ts of the Regular
                                                                                    ive authority to
                                                                                     c-allocate or
                                                                                   lc aivi3.ons of its
                                                                             Senate Bill No. 403,vrhere
                                                                            sfers is made necessary
                                                                             till0
                                                                                 sums ~Ofqlley ~appro-

                                                                     pplemcnt to your original request,       "
                                                             eta11 the reaoons,therefor,is a later
                                                             you, containing thenf6lloxing pert~inent

                                                    of the total ag&oprikion, 53.B. No. 403,
                                                    re, in the amount oP.~$250,000the Cotton
                                               Co~M.ttec has,spcnt or cogmittxd $21&;90&.2l+
                                       lepoing$5,095.76 to thu State Tretisurer..
                                                 At this instant viehave @,,597.15 in COmud.t-
                                                  “2.
                                       me~nts.agafnstr.~echinery~
                                                               purcl~asesto liquidate which _ '1.
                                       are now more than sixty d.ayspast due.
‘.
                                                                          .                      725
                      *-..__.
          .~.




I

!     :

            Eon. fohn Leahy, page 2                                                    '5~. '.
;..       ','..
                                    ..                                        I   I.


                                     ."3. Tho r.opresentation,with vrhioh~
                                                                         the Cotton
                                Resesrch CoLzitteo imnninouvly dlsnCJaas, the-tthe
                                cppropriationsmade by Zenate Bill 130.403 are
                                spccif‘loand.lipitedin their application in keeping
                                with paragraph three of section Gwo of the Act, opor-
.;.                             atos to onrorcc thi-lapsinf~of $4,597.15 in ad&l.tlon
$ .i                            to tho &5,095.76 already Ispscd. The total of lapsed
i .,....,,
        .;.                                             approprletionwuld then
                                funds frownthe $%;lsO,OOO
                                          '$9,692.91..
                                e~noun(;.to
5 ‘..
'.T.                                  wl+..Unckr suoh operation the Cotton Rosearch
>.              -,_              Con&ttee would, in its practical affect, be over-
& :                             .spending its specific appropriationsby $4,597,'5
* .                              rrhilc.sS.l;lultaneously
                                                      an&erspcndingits total appro-
*
.,                               priation by.$9,692.91.
1  .I.--
i :.:                                “5. 1% are presently.com&eting ourbudgetreaort for
   ..                           the State Dosrd of Control and ore required to detail
                                our outstandingcotitnonts or undelivered orders;        .*

                       ..                “6 *   Thenoompletion and'.filingor our budget
                                report and StatemCntS1.9 h3poadCJltUPC+FOUr@QiGe’s
                      in respect to the foregolng'and.themore formal state-
                     ~ment of.our situation ,BSoutlined in our,ori&al
                  .' ~co~~~~utiioation
                                    of August 15~."      ..

                           Se,ctj.on2 of S. 13. 403,, Chop. 474, 47th Legl.ssLa%ure,.L
                 reads, in part, as follows:
                                      “Sec. 2. The sui of ~TwofiUIId?GdFifty Thousand              '.
                                 ($250,000.00)Dollars is hereby appropriated . . . .,
                                .forthe periods of time shown below, and for the
                                purposes of establishj.ng cotton research facilitiok     .
                                in.Texas, . . ; . The susx3oftmoney apprcipriatca
                                herein shall be allocated snd spent under the direc-
                                tion of a Cotton Roseoroh Co~znLttee,. . ; ,, and in
                                sp~oPfic,furtharancsof the lDeclurationof Policy1
                                sot forth in this Act, subjnct  only to such llnltatjona
                                                            --~L-~...
                                as JLlGV
                                u-s.*   otherwise
                                               -- ba R        by
                                                      row3.acci  lm.
                                                              .-a-~

                                                                      :




                                                                                         T
                                               ,




                                                                        .




                                cofitemplatcdthat the Cotton Research
                   Committee shall &n~so-a careful survey to be mode
                   of the mOJ>terfcotivc vinyto spend the sums of money i
                   approprietedherein, in order that the p%i@oscs OZ
                   this act may be fully accomplished. . . Tho appro-
                   priations ilerein authorized shall be wcndcd
                                                            --.   as
                   r011.0rr3-:
                      I                4 ..
                       .. . .                .For the Peer  Por the I?3ar
                                  :             Ending        Ending
                                              Aug. 31,1942 Aug. 31, 1943
                   Purchase of laboratory'
                   equipment, and the
                   housing and maintenance                      I
                                 ...
                   or SmJlQ..................~~ioo;ooo.oo &50,000.00
         ._                                                              ._
                   Saiaries, none to exc*d        ,' -.
    ._        ,.   $6,500. per pnnu~, and.": ~-.. ,.'.
,                                                                     '~.
                   not more than .tr~o to    .      ..
                   exaeod $5;000. per annum,; 40,OOO.OO .4o,ooo.Od1 .'
                   Misc*llaneo~usSupplies;           '         'z
                   Expanses and.Equipment,
                   as the Cotton Research
                   $JogA;tee may,‘drlrect..~..i,,   lO;OOO.OO~

                       nkny~unexpendedbalance
                                         ~.    of the above funds not
               used during the year ending August 31, 1942, k herebE
               a vro riated fox oorresnonding~usein the,following year."
               7.iEjdi~Sl
                       -
                       Fran the foregoing, the.follo#ingoonclusions,erein-
          ,esoapnble:                 -.
                      .
                     The 47th Legislature appropriated to the Cotton Researoh
          'Co,mmitteefor the "Purchase of laboratory equipment, and the hous-
          ing and maintenono,eof ssm&, for the,yesr ending Auft,uot 31, 1942,'
          'the sum of $lOO,QOO.OO. For the sane purposes,'ssidLogisloture
          oppropristed $50,000.00,for the year ondi.ngAugust 31, J.943. Any
          uaorpend.edbalance of the $100,0X~.OO ite:~not used during .the
           year ending August 31,194.2,was .&so approyrioted for $-orrespon&
          fnt:-gx  (the purchase of J.cboretor:y          and ,the
                                               e0u%unont, --      housin?----
                                                                          rind
                                                                 ---i-T--+.
          me;intcnanG?of
          ----._          Zis!llc~tlle,rolloivlngy>Z-(&e   ycer -enol.ng~
                                                                       August
          31, 1943xcjt any-uuoxpendod balance e?:>,sted  in said item of
                                                                              /'
                                                                    c,...e-
                                                          ..
                                                       .
   ‘.




'ilo& John Lcahy, puce 4
  :

'~~O,OOO.OO,Illusony ihoroase theroih, if cay from the
 ~lOCJ,COC.GO
            iifxtof S~,gXopXi~tion..lor
                                     tha ~)~x?edJ.ngyear,
Erici nOid btllZnef3 ICSS IlUi i1SfjddLSi11,~ thC   year     CJl~iIl~ i.UgUSt
Sl,; 1%.53 , se.monutomatioelly'lapsud      end     mverkod to the
Qencral Fund of ttiaCtsto Treasuryo'
     x:
        ' SelA Le&slsturn also a.;qmqrlatcd to said Cotton
         Cow:ittee for eech -.fthe y~r.crs
:;3s;arcJz                               ot~dinfi
                                               kw;ust 31,
      rzodI'utust31, lC43, the.uus OF $dO,CcJO.COfor Yki\~tir:na;
noZ’l.0     orce&l   1-6,SGQ.OG twr f~~nnw~clZ;d nCt       tltO%Q t.h::JltV0     t0
 oxcscd ~S;GCO.CO p2r eonti,~ LJ.JcoGi.ecl,,
                                          it:n?p-oprl3tod
 $lO,CO@,OO for each of sold psers for ?~lscullenoousGu~~~pli-~s,
 Zxpmsco aad F:quJ.Jmsnt, as the Cottan ~~as~:erch.Connitteo
                                                           70ay
 direct.n It also a~~:.:rcpriatodany un3xpeaa k&mxe of said
 fun55 mot uaed during tho yrer cadin Ru~ust.31, lD42,~lor
 corrasrondin<use iatbu following year. Thus, if any porti~on
-of oithor ~1 sz    items rowined unaxpondcd'andnot usod dur-
 ing the firat year 0f.eei.dbiennium, satd portion, or 3elanc?o,
 *es added to the respeotlvo a~:xopri~~ticn for corron~.x~nc~ing
 Us6 during the aecocd year tkeroof. AlSO, if 6Kly Gil!JXj>6nC6&
'i%%nce existed in either of s?id items of aJ?prop;:istion for
 8sJ.dscrcond .yakr,,
                    plus any inCri:asetheroln, if.i\ny,from the
 precedio~ yonr's .appropriationfor ccrruspondinguse, which       .
 ba1anco~v.wnot used &ring seid eecond year, such b:l.D~nce
 autoasticuilylapced and raverted to CJieC;?ueralFund of our "
St&t6     ~XtXGWy.

           Gnc provioion of Scxtic;n2 of.’
                                         S. E. 403,:4~7thLogis-
 loture, reguireo thi;su:~8of money t;huroinn:,proprIntOd~ to bo
 al?.ocu
       t4d &z-id     undar tno.directionuf tho Cotton Iioeeerch
 Come~tde. Tim wrc'i%lloc::tcP is defined in %ebsterVs ;:ev:
 1nternet:caalMct~onwy, tiocondkdlticn, es follov:s: "To
 distribute or oseic-n;cllot; o;Jportion;"-
                                          olco "To determine
 the 1ocal:ty of." It is riotsp~ncny~ous viithfVtranefor.nThlu
 lost v+-rbis defined by the same auttloritythusly: "To ccnvey
~frm one piece, p~raon, or thlnC, to czther,; to LtsneJ~ort,~
 ~ramove,or cnuse~to.~~ae;to another pleco, per-eon,or tiiJ.n~.*~




                                                                      ..c
                                                                            ‘,
                                                                 _   _ .-
             .I-        :




                                       .
                   ..
                            .    .         ..   ,:            ,                 ..
1        .    .:

    -.
             ..                  .:.            .~.&
             . .

             .~                 iion.. sohn ~liatly, ~0~0 5




        ~. ,          .."I% is maintain&   thclt tho pacsaf,o of the ri&or.
           .,.-to our currant cppropriatlon (csntsinccl in 9. C.. 333,                                   .,        ,
     .         Chep. 399j Acts of the &3tb'Is@3lnturw)        oxprefd&3
               AogitQativa~ intent and w.m wdo a ?crt of the appro-
    * T        printion   Dill to mintain    the dlocrixinating author- '.                                    ..
          .' i.ity cf the Coalnitteo (Cot.tcn l?~cis~xrch Cors.nittee)
               whic1 it cnjcyod un:?er Senate BiPl 170. 407~ iti.JW-
               spect to the manmr      of ntilizing the a>pro?riatsd
               funds .'(

                                     Tim rfder raferra&tc   0-M CoatkS.nad tr;the ciirrent
                        iapp+o&cikion   to tlto~Cottbd lio~sozrchCox:ittee~ 6ppcarlnG~~od
                         pp.,876-B77,~Acta OS ,thc 48th Lag., re~do co~Eol.l~ws:                              .        :
             ..'                                    Tt ie providoh~tbst the Cottnri Rcssarob Com-
                                            2 alttoe may make liC!CUSZEry tr~.flsEesSalaon~ tho appro-
                   :                          printions for the Co,ton l;eoearcliCow31tt&o a0 is                  ..
                                              acco~sury CO properly cnrry on th.1,reseircti work
                    .. .
                 :.
                  ‘.
                            . .




                       .’




        _


    .       I’




.